DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Response to Office Action filed on 9/30/2021, wherein:
Claims 1, 3, 4, 6-10, and 12, 13, 15-18 have been amended;
Claims 2, 11, 19, and 20 are cancelled; 
Claims 5, and 14 remain as original or previously presented; 
Claims 21-24 are new; and
Claims 1, 3-10, 12-18, and 21-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, system and media for implementing a pre-authorized payment transaction which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, 3-10, and 12-19 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claims 1 and 10, the claims recite an abstract idea of: implementing a pre-authorized payment transaction.  The steps of: wherein said pre-authorization includes storing a data record comprising transaction parameters corresponding to said payment transaction, receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving, from a user, a first input identifying the payment transaction as a payment transaction that has been pre-authorized; wherein the pre-authorization is based on payment transaction pre-authorization rules, payor information corresponding to the payor, merchant information corresponding to a merchant executing the POS terminal, and transaction information corresponding to the payment transaction; responsive to receiving the payment account information and the first input identifying the payment transaction as a payment transaction that has been pre-authorized, generating a transaction payment request based on a pre-defined request message format, wherein generating includes populating a personal identification number (PIN) data element, independent of any PIN value input, and a transaction amount of the transaction payment request within the transaction payment request; and routing, independent of a value of the populated PIN data element, the generated transaction payment request, when considered collectively as an ordered combination, recites the abstract idea of implementing a pre-authorized payment transaction. 
For independent claim 22, the claim recites an abstract idea of: implementing a pre-authorized payment transaction.  The steps of: receive a request to initiate pre-authorization of a payment transaction, receive payor information corresponding to a payor and including payment account information associated with a payment account of the payor, merchant information corresponding to a merchant executing the client terminal, and transaction information corresponding to the payment transaction, generate an approval decision for the payment transaction, generate a data record comprising transaction parameters corresponding to the payment transaction, store the generated data record, receive a transaction payment request based on a pre-defined request message format, the transaction payment request includes i) a personal identification number (PIN) data element, independent of any PIN value input at the client terminal, and ii) a transaction amount of the transaction payment request within the transaction payment request, wherein the transaction payment request is received upon a request to initiate the pre-authorized transaction at the client terminal, the payment account information being received at the client terminal, and a first input identifying the payment transaction as a payment transaction that has been pre-authorized at the client terminal, receive confirmation of the payment transaction based on the stored data record, and transmit the confirmation of the payment transaction for execution of the payment transaction, when considered collectively as an ordered combination, recites the abstract idea of implementing a pre-authorized payment transaction.
Independent claims 1, 10, and 22, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  For independent claims 1, and 10, the steps of: wherein said pre-authorization includes storing a data record comprising transaction parameters corresponding to said payment transaction, receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving, from a user, a first input identifying the payment transaction as a payment transaction that has been pre-authorized; wherein the pre-authorization is based on payment transaction pre-authorization rules, payor information corresponding to the payor, merchant information corresponding to a merchant executing the POS terminal, and transaction information corresponding to the payment transaction; responsive to receiving the payment account information and the first input identifying the payment transaction as a payment transaction that has been pre-authorized, generating a transaction payment request based on a pre-defined request message format, wherein generating includes populating a personal identification number (PIN) data element, independent of any PIN value input, and a transaction amount of the transaction payment request within the transaction payment request; and routing, independent of a value of the populated PIN data element, the generated transaction payment request, considered collectively as an ordered combination, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  Based on similar reasoning and rationale, the steps of Independent claim 22 also recites Certain Methods of Organizing Human Activity.  Receiving a payment request for a transaction and determining from the payor’s account information whether the payment request is pre-authorized is a commercial or legal interaction including agreements in the form of contracts, sales activities or behaviors; and business relations.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “pre-authorized transaction database, a point-of-sale (POS) terminal, a payment card, a pre-authorization server associated with a payment account, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, a communication interface, a processor, and a memory storing instructions executed by the processor”, and nothing in the claims precludes the steps from being performed as a Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 3-9, 12-18, 21, 23 and 24, recite similar limitations as claims 1, 10, and 22; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3-5, and 12-14, the additional limitations of: receiving a second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value; and responsive to receiving the second input identifying the payment transaction as a payment transaction that has been pre-authorized for any transaction value that is less than or equal to a specified transaction value, generating the transaction payment request based on the pre-defined request message format, receiving a third input that provides a transaction amount value, wherein a transaction amount data element within the transaction payment request is populated with the transaction amount value; wherein the payor information includes one or more of a payor name, a payor identifier, payment card information, and payor information, and wherein the transaction value information includes one or more of an exact transaction value, a maximum permissible transaction value, and a time window within which the payment transaction is expected to be initiated, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations, because these describe the intermediate steps of the process for implementing a pre-authorized payment transaction.
In claims 6, 7, 15, and 16, the limitations of: extracting transaction parameters from the generated transaction payment request; the transaction parameters including a pre-authorized transaction amount; comparing the extracted transaction parameters against pre-authorized transaction records retrieved; and responsive to determining that the extracted transaction parameters match a retrieved pre-authorized transaction record, initiating a transaction payment based on the extracted transaction parameters; initiate the transaction payment at least by relying on the transaction amount extracted from the matching pre-authorized transaction record, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations because these describe the transaction information used in the intermediate steps of the process for implementing a pre-authorized payment transaction.
In claims 8, 9, 17, and 18, the limitations of: responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects a pre-authorized transaction as a pre-authorization of an exact transaction amount, the transaction payment is initiated by the transaction authorization server without relying on either of (i) a data value within the PIN data element of the transaction payment request received from the POS terminal, and (ii) a data value within the transaction amount of the transaction payment request received from the POS terminal; responsive to the extracted transaction parameters matching a pre-authorized transaction record having a pre-authorization type data field that reflects a pre-authorized transaction as a pre-authorization for any transaction amount less than or equal to a transaction value recorded within the matching pre-authorized transaction record, the transaction payment is initiated by the transaction authorization server without relying on a data value within the PIN data element of the transaction payment request received from the POS terminal, and by relying on a data value within the transaction amount of the transaction payment request received from the POS terminal, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations because these describe the rules used in the method for determining if a payment transaction is pre-authorized.  
In claims 21, 23, and 24, the limitations of: wherein the populated PIN data element is a random PIN value or a dummy PIN value; wherein the transaction parameters include one or more of the payment account information, a payor ID of the payor, the merchant information, the transaction information, and payment instrument instruction; and extract transaction parameters from the received transaction payment request, retrieve data corresponding to the pre-authorized transaction, match the extracted transaction parameters to the transaction parameters of the pre-authorized transaction, and responsive to matching the extracted transaction parameters to the transaction parameters of the pre-authorized transaction, transmit a request to the to execute the transaction payment request, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations because these further describe the populated PIN data, the transaction parameters, and the method for determining if a payment transaction is pre-authorized.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the POS terminal, the preauthorization server, the transaction authorization server, a payment network, an issuer network, wherein either or both of the pre-authorization server and the authorization server are located within a payment network or an issuer network associated with the payment account, the pre-authorized transaction database, the memory, the processor, and the issuer server”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 10, and 22 only recite the additional elements of a “pre-authorized transaction database, a point-of-sale (POS) terminal, a payment card, a pre-authorization server associated with a payment account, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, a communication interface, a processor, and a memory storing instructions executed by the processor”.  A plain reading of Figures 2-4, 7, 11, 13-15, and associated descriptions in the specification in at least: para. 0060 stating “client terminal 402 may comprise any communication terminal configured for network based communication…client terminal 402 may comprise a mobile communication device or a smartphone”, para. 0061 of the specification stating “pre-authorization server 404 may comprise any processor implemented server device or data processing device configured for network based communication…pre-authorization server may include an operator interface 4042, a processor 4044, communication transceiver 4046 and memory 4048, which memory 4048 may include transitory memory and/or non-transitory memory”, para. 0062 of the specification stating “memory 4048 may additionally include a pre-authorized transaction database 4054 that is used to store information corresponding to one or more payment transactions that have been successfully pre-authorized by pre-authorization server…pre-authorized transaction database 4054 may additionally include…payment transaction pre-authorization rules, based on which pre-authorization controller 4052 can determine whether a transaction pre-authorization should be approved or refused”, and para. 0086 of the specification stating “POS terminal 1100 may comprise a point-of-sale terminal having data processing capabilities and that is configured for network based communication”, and para. 0098 of the specification stating “authorization server 1400 may comprise a data server having data processing capabilities and that is configured for network based communications”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of a “pre-authorized transaction database, a point-of-sale (POS) terminal, a payment card, a pre-authorization server associated with a payment account, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, a communication interface, a processor, and a memory storing instructions executed by the processor” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 10, and 19 are directed to an abstract idea. 
Dependent claims 3-9, 12-18, 21, 23 and 24, recite similar generic computer components as the independent claims, such as “the POS terminal, the preauthorization server, the transaction authorization server, a payment network, an issuer network, wherein either or both of the pre-authorization server and the authorization server are located within a payment network or an issuer network associated with the payment account, the pre-authorized transaction database, the memory, the processor, and the issuer server”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 10, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “pre-authorized transaction database, a point-of-sale (POS) terminal, a payment card, a pre-authorization server associated with a payment account, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, a communication interface, a processor, and a memory storing instructions executed by the processor” to perform the steps of independent claims 1, and 10, for: wherein said pre-authorization includes storing a data record comprising transaction parameters corresponding to said payment transaction, receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving, from a user, a first input identifying the payment transaction as a payment transaction that has been pre-authorized; wherein the pre-authorization is based on payment transaction pre-authorization rules, payor information corresponding to the payor, merchant information corresponding to a merchant executing the POS terminal, and transaction information corresponding to the payment transaction; responsive to receiving the payment account information and the first input identifying the payment transaction as a payment transaction that has been pre-authorized, generating a transaction payment request based on a pre-defined request message format, wherein generating includes populating a personal identification number (PIN) data element, independent of any PIN value input, and a transaction amount of the transaction payment request within the transaction payment request; and routing, independent of a value of the populated PIN data element, the generated transaction payment request, and based on similar reasoning and rationale for the steps of independent claim 22, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite “receiving a payment initiation request; receiving payment account information associated with a payment account associated with a payor; receiving a first input identifying the payment transaction as a payment transaction that has been pre-authorized; and routing…the generated payment request to a transaction authorization server.  Therefore, independent claims 1, 10, and 22 are not patent eligible.  
In addition, the dependent claims 3-9, 12-18, 21, 23 and 24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the POS terminal, the preauthorization server, the transaction authorization server, a payment network, an issuer network, wherein either or both of the pre-authorization server and the authorization server are located within a payment network or an issuer network associated with the payment account, the pre-authorized transaction database, the memory, the processor, and the issuer server” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 3-9, 12-18, 21, 23 and 24 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 3-10, 12-18, and 21-24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.  Examiner’s statement of reasons for allowable subject matter of independent claims 1 and 10 over the prior art was previously discussed in the Final rejection dated 12/24/2021 and hence not repeated here.

The following is an Examiner’s statement of reasons for allowable subject matter of independent clam 22 over prior art.
The closest prior art of record is US 2012/0095852 to Bauer et al. (hereinafter referred to as Bauer), US 2017/0091770 to Bacastow (hereinafter referred to as Bacastow), US 8,842,887 to Beatson et al. (hereinafter referred to as Beatson), and US 2004/0128243 to Kavanagh (hereinafter referred to as Kavanagh).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claim 22.  For independent claim 22, the prior art of Bauer, Bacastow, Beatson, and Kavanagh specifically do not disclose: “pre-authorizing and executing a payment transaction, receive, from a client terminal, a request to initiate pre-authorization of a payment transaction, receive, from the client terminal, payor information corresponding to a payor and including payment account information associated with a payment account of the payor, merchant information corresponding to a merchant executing the client terminal, and transaction information corresponding to the payment transaction, generate an approval decision for the payment transaction, receive a transaction payment request based on a pre-defined request message format, the transaction payment request includes i) a personal identification number (PIN) data element, independent of any PIN value input at the client terminal, wherein the transaction payment request is received upon a request to initiate the pre-authorized transaction at the client terminal, and a first input identifying the payment transaction as a payment transaction that has been pre-authorized at the client terminal”.  Dependent claims 23 and 24 are allowable over the prior art by virtue of their dependency on an allowed claim. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-18, and 21-24 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejections of claims 1, 3-10, 12-18, and 21-24 under 35 U.S.C 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, 3-10, 12-18, and 21-24 under 35 USC 101 are maintained.
The Applicant argues on pages 11-12 of their Remarks that under Prong 1 of Step 2A of the 2019 PEG, the claimed processes are not merely methods of organizing human activity but rather a process of determining before receiving a request to execute a transaction that the transaction will be authorized and transforming data received from a payment card to a transaction payment request independent of a populated PIN data element not input by a user.  Examiner respectfully disagrees with Applicant’s argument that the claims are not directed to certain methods of organizing human activity.  As stated above in the non-final rejection, the claims recite the abstract idea of Certain Methods of Organizing Human Activity and do not include additional elements that amount to sufficiently more than the judicial exception because the additional elements amount to mere instructions to apply the exception using generic computer components.  The claims recite steps for implementing a pre-authorized payment transaction which under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts, sales activities or behaviors; and business relations.  The Applicant further argues on pages 12-13 of their Remarks that under the second prong of Step 2A, the claimed limitations are indicative of integration into a practical application because the claims resolve the technical problem of the need for a consumer to input a PIN value for a transaction by populating a random or dummy PIN value within a transaction request at a POS terminal for a pre-authorized transaction.  Applicant further states on pages 13 that the claimed limitations for enabling an authorization server to authorize a transaction before it has been initiated at the POS terminal and not relying on an input PIN value, improves the functioning of a computer by enabling authorization of a transaction without relying on an input PIN value. Examiner respectfully disagrees with Applicant’s arguments.  Receiving a random or dummy PIN value in a payment request for a pre-authorized transaction is not an improvement to the functioning of a computer, or to any other technology, or technical filed, or a technical solution to a problem.  A computer system generating/receiving information over a network to/from a correspondent institution is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of the “pre-authorized transaction database, a point-of-sale (POS) terminal, a payment card, a pre-authorization server associated with a payment account, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, a communication interface, a processor, and a memory storing instructions executed by the processor”, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore the limitations do not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues on pages 13-15 of their Remarks that under Step 2B of the 2019 PEG, the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claimed combination of limitations for preauthorizing a payment transaction and not relying on a PIN value provided by a user are not well-understood, routine, conventional activity in the field.  Examiner respectfully disagrees with Applicant’s argument. As stated previously, the claimed steps amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of “pre-authorized transaction database, a point-of-sale (POS) terminal, a payment card, a pre-authorization server associated with a payment account, a transaction authorization server that is communicably coupled to the pre-authorized transaction database, a processor implemented point-of-sale (POS) terminal, a communication interface, a processor, and a memory storing instructions executed by the processor” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, receiving and transmitting data over a network are well-understood routine and conventional.  Applicant further argues on pages 15 and 16 of their Arguments that the limitations of dependent claims 8 and 9 further integrate the claims into a practical application and also recite an inventive concept that is not well-understood, routine conventional activity in the field.  Examiner respectfully disagrees with Applicant’s arguments because matching received transaction parameters to records in a database does not improve the functioning of a computer or provide an inventive concept.  MPEP 2106.05(d)(ii) provides that: receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); and electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood routine and conventional.  Therefore the rejections of the claims pursuant to 35 USC 101 are maintained.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The Examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695   
7/11/2022